Citation Nr: 0931010	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss, status post stapedectomy with 
otosclerosis of the right ear.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to higher initial ratings for 
gastroesophageal reflux disease (GERD), evaluated as 
noncompensable prior to May 4, 2007 and 10 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to November 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  As discussed below, the Board has rephrased the 
hearing loss disability issue listed on the title page to 
better reflect the claim on appeal.

The issue of entitlement to a higher evaluation for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran manifests Level I hearing in both ears.

2.  For the time period prior to April 6, 2006, the Veteran's 
GERD is not shown to have been manifested by persistently 
recurrent epigastric distress, dysphagia, pyrosis, 
regurgitation, substernal or arm or shoulder pain, weight 
loss, or being productive of considerable impairment of 
health.

3.  For the time period since April 6, 2006, the Veteran's 
GERD is not shown to have been productive of considerable 
impairment of health.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.10, 4.85 Diagnostic Code (DC) 6100 (2008).

2.  For the time period prior to April 6, 2006, the criteria 
for a compensable initial evaluation for GERD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.7, 4.114, DC 7346 (2008).

3.  For the time period since April 6, 2006, the criteria for 
a 10 percent initial rating for GERD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.114, DC 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Jurisdiction

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his/her argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

In a March 2005 rating decision, the RO granted service 
connection for post-operative stapedectomy, otosclerosis, 
with hearing loss in the right ear.  The RO assigned an 
initial noncompensable evaluation effective to the date of 
claim, March 1, 2005.  The Veteran has perfected an appeal 
with respect to the initial rating assigned.

In a decision dated April 2009, the RO granted service 
connection for left ear hearing loss, and assigned an 
effective date of March 1, 2005 for a disability stylized as 
"post-operative stapedectomy, otosclerosis, with hearing 
loss right ear "now with left ear hearing loss."  In so 
deciding, the RO noted that the left ear hearing loss was 
inextricably intertwined with the right ear hearing loss 
evaluation.  

Notably, the RO's determination of a March 1, 2005 effective 
date of award for left ear hearing loss is not subject to 
revision by the Board.  As such, the Board has rephrased this 
issue as entitlement to an initial compensable evaluation for 
bilateral hearing loss, status post stapedectomy with 
otosclerosis of the right ear.

The Board also notes that the Veteran has clearly perfected 
her appeals with respect to the initial ratings assigned for 
hypertension and GERD.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In essence, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Bilateral Hearing loss

DC 6100 sets out the criteria for evaluating hearing 
impairment using puretone threshold averages and speech 
discrimination scores.  Numeric designations are assigned 
based upon mechanical use of tables found in 38 C.F.R. 
§ 4.85; there is no room for subjective interpretation.  See 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing 
loss disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1000, 2000, 3000, 4000 cycles per second.

The rating criteria for hearing loss establish 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  The 
rows in Table VI (38 C.F.R. § 4.85) represent nine categories 
of the percentage of discrimination based on the controlled 
speech discrimination test.  The columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the row 
appropriate for the percentage of discrimination and the 
column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the row appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the column appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 
2000, 3000, and 4000 hertz (Hz), is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.

Of record are audiometric test results from VA examinations 
conducted in November 2004 and January 2009.  On the 
audiological evaluation in November 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
40
45
40
43
LEFT
25
15
15
4
15

The Veteran had speech recognition scores of 100 percent, 
bilaterally.  None of the audiometric test results fell into 
one of the exceptional patterns of hearing loss stated in 
38 C.F.R. § 4.86.

Rating the Veteran's bilateral hearing loss using the 
puretone average noted on the November 2004 audiological 
examination report would not result in a compensable rating.  
Application of 38 C.F.R. § 4.85 Table VI to the November 2004 
measurements results in assignment of Roman Numeral I for the 
right ear (average puretone threshold of 43 with speech 
recognition score of 100 percent) and Roman Numeral I for the 
left ear (average puretone threshold of 15 with speech 
recognition score of 100 percent), for the purpose of 
determining a disability rating.  This results in a non-
compensable disability rating under Table VII of 38 C.F.R. 
§ 4.85.

On the audiological evaluation in January 2009, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
45
55
55
50
LEFT
55
50
50
55
45

The Veteran had speech recognition scores of 98 percent for 
the right ear, and 96 percent for the left ear.  None of the 
audiometric test results fell into one of the exceptional 
patterns of hearing loss stated in 38 C.F.R. § 4.86.

Rating the Veteran's bilateral hearing loss using the 
puretone average noted on the January 2009 audiological 
examination report would not result in a compensable rating.  
Application of 38 C.F.R. § 4.85 Table VI to the January 2009 
measurements results in assignment of Roman Numeral I for the 
right ear (average puretone threshold of 50 with speech 
recognition score of 98 percent) and Roman Numeral I for the 
left ear (average puretone threshold of 45 with speech 
recognition score of 96 percent), for the purpose of 
determining a disability rating.  This results in a non-
compensable disability rating under Table VII of 38 C.F.R. 
§ 4.85.

The Board notes that the Veteran has a prior history of 
stapedectomy with otosclerosis of the right ear.  The Veteran 
currently denies symptoms or treatment for this aspect of her 
disability, and no further complications are demonstrated 
during the appeal period.  See VA examination reports dated 
November 2004 and January 2009.  Thus, the Board has no 
further basis to evaluate this aspect of her disability.

In conclusion, the results from the audiological testing do 
not provide for assigning a compensable evaluation for the 
Veteran's bilateral hearing loss for any time during the 
appeal period.  Alternate consideration of a compensable 
rating based upon exceptional patterns of hearing impairment 
is not for application.  See 38 C.F.R. § 4.86.  In this 
respect, the Veteran does not manifest puretone thresholds of 
55 decibels or more in each of the specified frequencies 
(1000, 2000, 3000 and 4000 hertz) in either ear.  See 
38 C.F.R. § 4.86(a).  Additionally, her puretone thresholds 
in the right and left ear are less than 70 decibels.  See 
38 C.F.R. § 4.86(b).

The Board has considered the Veteran's descriptions of her 
bilateral hearing loss disability, but notes that the most 
probative evidence concerning the level of severity consists 
of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  The preponderance of the 
evidence is against the claim.  The benefit of the doubt 
rule, therefore, is not for application.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  Simply stated, the 
Board must find that the results of the audiometric testing 
provide highly probative evidence against this claim, 
outweighing the Veteran's statements. 

The Board has also considered whether referral for 
extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Veteran reports that her bilateral hearing loss 
significantly affects her ability to communicate effectively 
in employment situations and daily activities.  She asserts 
that she lost a job as a corrections officer as her inability 
to hear radio communications endangered the lives of her 
fellow officers.  She also reports that she has been 
prescribed hearing aids, but that the hearings aids have not 
corrected her inability to hear speech or prevent her 
employment difficulties.  The Veteran's acquaintances have 
observed her inability to hear, and one classmate has 
attributed her hearing difficulties as causing an inability 
to successfully complete community college classes.

However, a March 2007 VA audiology consultation noted the 
Veteran's report that her hearing aids provided a significant 
improvement in hearing ability, and that she was satisfied 
that her hearing aids provided ample volume with feedback.  
Additionally, following her employment as a corrections 
officer, the Veteran worked as a full-time contractor doing 
logistics in supply with no evidence of marked interference 
with this employment due to hearing difficulty.

The Board is of the opinion that the Rating Schedule measures 
and contemplates these aspects of her hearing loss 
disability.  As explained in the proposed rule for the 
current version of DC 6100, the criteria of DC 6100 were 
revised in 1987 with the goal of recognizing the impact of 
hearing loss in higher frequencies, and to provide a more 
accurate picture of true hearing impairment.  See 52 Fed. 
Reg. 17607 (May 11, 1987).  As a result, VA changed its 
testing methods and, in conjunction with the Department of 
Medicine and Surgery, developed amendments to 38 C.F.R. 
§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, 
puretone averaging was to be accomplished using tone bursts 
at 1000, 2000, 3000 and 4000 Hertz, and speech recognition 
was to be measured using the Maryland CNC word lists which 
contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing 
loss based on a combination of puretone averages and speech 
discrimination, which was thought to provide for a more 
accurate representation of actual hearing impairment by 
recognizing that individuals with slight to moderate decibel 
loss as determined by puretone averaging may have significant 
impairment of speech and vice versa.

Additionally, the rating schedule was revised to accommodate 
language difficulties and other factors which produced 
inconsistent speech audiometry scores, and to recognize 
exceptional patterns of hearing impairment.  Notably, VA 
determined that "Table VII was developed during months of 
consultations with our Department of Medicine and represents 
the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken 
by VA and medical experts in developing the current criteria 
of DC 6100, the Board finds that the schedular rating 
currently assigned reasonably describes the Veteran's 
disability level and symptomatology.  The Veteran's 
description of inability to hear and discriminate speech, 
which she reports interferes with her work and attend school, 
have been measured according to puretone averages and speech 
discrimination.  The Board further observes that VA 
examinations are conducted without use of hearing aids, see 
38 C.F.R. § 4.85, and that the use of hearing aids would, if 
anything, provide better hearing than demonstrated on 
audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 
1987).  As such, extraschedular consideration is not 
warranted.

GERD

The Veteran's GERD disability is rated under the criteria of 
38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  GERD is not 
listed in the Rating Schedule, and the RO assigned Diagnostic 
Code 7346 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded by the numbers of the most closely related body part 
and "99."  See 38 C.F.R. § 4.20. 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, the relevant disability 
ratings for which are listed in the following paragraph, do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14.  
38 C.F.R. § 4.113.

Thus, ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

DC 7346, hiatal hernia, provides a 10 percent evaluation when 
the evidence shows two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, DC 7346.

The term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  38 C.F.R. § 4.112.  "Baseline 
weight" means the average weight for the two-year-period 
preceding onset of the disease.  Id.  

During the November 2004 VA examination, the Veteran reported 
that she was on Zantac to treat her GERD.  She denied any 
hematemesis, hemoptysis, any weight gain or loss, melena, or 
any abdominal surgeries.  The objective examination of the 
Veteran's abdomen revealed no symptoms of GERD, heartburn, or 
dyspepsia.  However, the Veteran was given a diagnosis of 
GERD.  

Overall, the results of the November 2004 VA examination 
provide highly probative evidence against a compensable 
rating, failing to show any lay or medical evidence of 
persistently recurrent epigastric distress, dysphagia, 
pyrosis, regurgitation, substernal or arm or shoulder pain, 
weight loss, or GERD productive of considerable impairment of 
health.

Clinical records from Evans Army Family Practice Clinic note 
the Veteran's denial of gastrointestinal symptoms during 
examination in May 2005.  In July 2005, she underwent an 
esophagogastroduodenoscopy (EGD) and biopsy due to complaint 
of abdominal pain.  The EGD returned impressions of evidence 
of nonerosive gastritis and healed esophageal erosion.  
During a September 2005 examination, the Veteran denied 
gastrointestinal symptoms.

Overall, the clinical records from Evans Army Family Practice 
Clinic provide highly probative evidence against a 
compensable rating, reflecting complaint of abdominal pain 
but failing to show any lay or medical evidence of 
persistently recurrent epigastric distress, dysphagia, 
pyrosis, regurgitation, substernal or arm or shoulder pain, 
weight loss, or GERD productive of considerable impairment of 
health.

In a statement dated on April 6, 2006, the Veteran described 
her GERD as being manifested by constant heartburn, pain and 
tightening in the chest, regurgitation and a burning 
sensation in her throat.

Overall, the Veteran's April 2006 statement provides 
sufficient evidence to warrant a 10 percent rating under DC 
7346.  In this respect, the Veteran is competent to speak to 
symptoms such as persistently recurrent epigastric distress, 
regurgitation, and chest pain and the Board finds no basis to 
impeach the credibility of her assertions.  As such, the 
Board finds that the criteria for a 10 percent rating under 
DC 7346 have been met effective April 6, 2006.

However, the Board cannot find that this statement provides a 
basis for a compensable evaluation prior to April 6, 2006, as 
it is not factually ascertainable that such symptoms existed 
prior to this time period.  Furthermore, the Veteran's lay 
report of symptoms was not accompanied by any competent 
evidence that such symptoms were productive of considerable 
impairment of health.  Thus, she manifested symptoms of less 
severity warranted for a 30 percent evaluation.

A May 4, 2007 treatment record from Evans Army Family 
Practice Clinic recorded the Veteran's complaint of stomach 
burning with radiation to the right shoulder and food 
regurgitation of one months' duration.  Examination was 
significant only for epigastric abdominal tenderness.  She 
was prescribed Omeprazole.

Overall, this evidence does not support the criteria for the 
next higher 30 percent evaluation by failing to show GERD 
productive of considerable impairment of health.

A statement of the Veteran received on May 16, 2007 reported 
GERD symptoms of waking up several times a week due to 
choking on acids arising in her chest, and shoulder pain for 
which she had been recently been prescribed Omeprazole.

Overall, the Veteran's statement does not support the 
criteria for the next higher 30 percent evaluation by failing 
to show GERD productive of considerable impairment of health.

The Veteran was afforded a VA examination in January 2009.  
There, the examiner indicated that the Veteran has typical 
heartburn symptoms, dyspepsia, and epigastric discomfort but 
no acid taste, nausea, vomiting, hematemesis, hematochezia, 
or melena.  She had no weight loss and the frequency of her 
heartburn was 2 to 3 times a week.  She reported some loose 
bowels with gas, but denied illness or diet changes.  
Physical examination was significant only for mild tenderness 
in the epigastric region with no rebound.  The examiner 
diagnosed GERD with poor control.

Overall, the January 2009 VA examination report provides 
strong probative evidence against a rating in excess of 10 
percent as it fails to show GERD productive of considerable 
impairment of health.

In sum, the Board finds that the criteria for a compensable 
rating for GERD have not been met for any time period prior 
to April 6, 2006.  Since April 6, 2006, the Board finds that 
the criteria for a 10 percent rating have been met, but that 
the criteria for a higher rating still have not been met for 
any period of time.  

In so deciding, the Board has found the Veteran's lay report 
of symptoms as competent and credible to speak to symptoms 
such as epigastric distress, dysphagia, pyrosis, 
regurgitation, substernal or arm or shoulder pain and weight 
loss.  However, as she lacks appropriate medical training, 
she is not deemed competent to speak to the medical issue as 
to whether such symptoms are productive of considerable 
impairment of health.  To the extent that the Veteran 
contends otherwise, the Board finds that the findings of 
trained medical professionals greatly outweigh the Veteran's 
contentions.  The Board further notes that the Veteran has 
experienced a weight gain, rather than weight loss, since the 
onset of her disease in service.

The Board is also cognizant of the Veteran's gastrointestinal 
complaints, but she has not directly alleged interference 
with her employment or activities of daily living.  
Nonetheless, the Board notes that higher schedular 
evaluations are available for the Veteran's GERD disability, 
but that she does not manifest symptoms which would warrant a 
higher schedular evaluation.  The 10 percent rating in this 
case is based almost exclusively on her report of 
symptomatology which is specifically listed in the criteria 
of DC 7346.  The Board does not find that the Veteran 
manifests any aspects of disability not contemplated under DC 
7346.  As such, extraschedular consideration is not 
warranted.  See Thun, 22 Vet. App. at 115.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F. 3d. at 1365.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the Veteran is challenging the initial evaluation 
assigned following a grant of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, the RO sent an additional VCAA notice in March 
2006 which advised the Veteran that her disability rating was 
based upon a schedule for evaluating disabilities published 
as title 38 Code of Federal Regulations, Part 4.  The Veteran 
was advised that evidence considered in assigning her 
disability rating included the nature and symptoms of the 
condition; the severity and duration of the symptoms; the 
impact of the condition and symptoms on employment and daily 
life.  She was further advised that examples of evidence that 
may be capable of substantiating her claims included 
information about on-going treatment records, including VA or 
other Federal treatment records; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
her condition affected her ability to work; statements 
discussing her disability symptoms from people who have 
witnessed how they affected her; and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.

Overall, the Board finds that the VCAA notice requirements 
have been met, even though additional notice was not required 
per Dingess.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any timing 
deficiencies were cured with readjudication of the claims in 
the June 2009 supplemental statement of the case.  See 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and her private and VA medical records.  There are no 
outstanding requests to obtain any additional private medical 
records for which the Veteran has identified and authorized 
VA to obtain on her behalf.

The Veteran was afforded VA examinations in November 2004 and 
January 2009 to evaluate the nature and severity of her 
service-connected disabilities.  There is no lay or medical 
evidence suggesting an increased severity of symptoms since 
her last VA examination.  As such, there is no duty to 
provide further medical examination on the claims.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, the Veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  The Board is unaware 
of any additional existing evidence that is necessary to 
decide the claims at this time.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim for an initial compensable evaluation for bilateral 
hearing loss, status post stapedectomy with otosclerosis of 
the right ear, is denied.

For the time period prior to April 6, 2006, the claim for a 
compensable initial evaluation for GERD is denied.

For the time period since, the claim for an initial 10 
percent rating for GERD is granted.

REMAND

The Veteran's hypertension is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.104, DC 7101, for hypertensive 
vascular disease.  Under DC 7101, a 10 percent evaluation is 
warranted for diastolic pressure predominantly 100 or more, 
or systolic pressure of 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Important for this case, a 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or when systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.

The Veteran also has a history of supraventricular 
tachycardia status post cryoablation.  In the March 2005 
rating decision, the RO granted service connection for this 
disability and assigned a rating under a separate diagnostic 
code.  The Veteran has not appealed this determination, and 
the postservice medical records do not reflect any treatment 
or disablement caused by this disability.  

Effective October 6, 2006, VA amended the Schedule for Rating 
Disabilities by adding guidelines for evaluating certain 
respiratory and cardiovascular disorders, including an 
explanation that hypertension will be separately evaluated 
from hypertensive and other heart diseases.  71 Fed. Reg. 
52457-01 (Sept. 6, 2006).  This clarification is currently 
codified at 38 C.F.R. § 4.104, DC 7101 Note (3).

The Board observes that the proposed rule for 38 C.F.R. 
§ 4.104, DC 7101 Note (3) indicated that, as a result of 
amendments to 38 C.F.R. § 4.104 in 1997, hypertensive heart 
disease has been evaluated under the same criteria for 
evaluating other heart diseases.  These disorders are 
evaluated on the basis of the results of exercise testing 
expressed in METs, the presence of congestive heart failure, 
the ventricular ejection fraction, etc.  Importantly, since 
1997, hypertensive heart disease is no longer evaluated on 
the basis of blood pressure readings.  As such, VA determined 
that the criteria of DC's 7005 and 7101 do not overlap, so 
that separate ratings are not prohibited under 38 C.F.R. 
§ 4.14.

On VA examination in November 2004, the VA examiner diagnosed 
stable hypertension, and completely resolved paroxysmal 
supraventricular tachycardia.  With respect to the paroxysmal 
supraventricular tachycardia, the examiner stated that the 
Veteran demonstrated no evidence of any cardiac problems and 
that the Veteran was functioning at a cardiac clinical level 
of at least 13 METs.

Notably, a cardiac functioning of 13 METS is consistent with 
a 10 percent rating under DC 7007.

On VA examination in January 2009, the VA examiner stated 
that the Veteran demonstrated no cardiac illnesses, that her 
daily activities were not impaired, that she had not missed 
days from work due to hypertension, had no edema and had no 
shortness of breath.  Despite this, the examiner estimated 
the Veteran with a METs of 3-5 in conjunction with the 
diagnosis of hypertension.

Notably, a cardiac functioning of 3-5 METS is consistent with 
a 60 percent rating under DC 7007.

The Board has carefully reviewed the January 2009 VA 
examination report, and cannot determine the basis for the 
METs evaluation given the lack of underlying cardiac disease 
and lack of lay or medical evidence demonstrating an 
increased severity of symptoms since the November 2004 VA 
examination report.  Furthermore, unless medically 
contraindicated, METs should be determined by exercise 
testing.  38 C.F.R. § 4.104, NOTE (2).

Based upon the above, the Board must return the January 2009 
VA examination report as inadequate for rating purposes.  
38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records of 
treatment for hypertension at the VA 
Medical Center in Denver, Colorado since 
June 2009, and all relevant treatment 
records with the Evans Army Hospital 
Family Practice Clinic since May 2007.

2.  Thereafter, the Veteran should be 
afforded a VA cardiovascular examination 
to determine the nature and severity of 
her hypertension, to include whether 
hypertensive cardiovascular disease and 
hypertension are both present.  The 
examiner must be provided with the claims 
folders prior to the examination for 
review for the examination.  Any necessary 
non-invasive tests or studies should be 
performed.  As noted, it should be 
indicated whether there is evidence of 
hypertensive cardiovascular disease and 
hypertension both present.  If 
hypertensive cardiovascular disease is not 
present, the examiner should clearly state 
whether the Veteran's hypertension results 
in any cardiac limitations expressed in 
METs and, if so, exercise testing should 
be performed unless medically 
contraindicated.

3.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and her representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


